Case 1:17-cv-01420-CFC Document 36 Filed 12/09/19 Page 1 of 2 PageID #: 1095




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 MARKDUTCHCO 1 B.V. and                         )
 MARKMIDCO S.ÀR.L,                              )
                                                )
      Plaintiffs and Counterclaim Defendants,   )   C.A. No. 1:17-cv-01420-CFC
                                                )
        v.                                      )
                                                )
 ZETA INTERACTIVE CORP.,                        )
                                                )
      Defendant and Counterclaim Plaintiff.     )


             DEFENDANT/COUNTERCLAIM-PLAINTIFF’S MOTION TO STAY




                                                MORRIS JAMES LLP
 OF COUNSEL:
                                                Patricia A. Winston (#5248)
 John Du Wors, Esquire                          500 Delaware Avenue, Suite 1500
 Nathan Durrance, Esquire                       P.O. Box 2306
 Newman Du Wors Durrance LLP                    Wilmington, DE 19801
 2101 Fourth Avenue, Suite 1500                 (302) 888-6800
 Seattle, WA 98121                              pwinston@morrisjames.com
 (206) 274-2800
 john@newmanlaw.com                             Attorneys for Defendant/Counterclaim-Plaintiff
 nate@newmanlaw.com                             Zeta Interactive Corp.

 Dated: December 9, 2019




11413348/1
Case 1:17-cv-01420-CFC Document 36 Filed 12/09/19 Page 2 of 2 PageID #: 1096




         Defendant Zeta Interactive Corp. moves for a stay of the judgment in this case pending

resolution of its appeal of the Court’s November 12, 2019 Order (D.I. No. 30), November 21,

2019 Order and Final Judgment (D.I. No. 32), and December 4, 2019 Order Denying Motion to

Reconsider (D.I. No. 35). The grounds for this motion are set forth in Zeta’s Opening Brief

submitted herewith.


                                                     MORRIS JAMES LLP


 OF COUNSEL:                                         /s/ Patricia A. Winston
 John Du Wors, Esquire                               Patricia A. Winston (#5248)
 Nathan Durrance, Esquire                            500 Delaware Avenue, Suite 1500
 Newman Du Wors Durrance LLP                         P.O. Box 2306
 2101 Fourth Avenue, Suite 1500                      Wilmington, DE 19801
 Seattle, WA 98121                                   (302) 888-6800
 (206) 274-2800                                      pwinston@morrisjames.com
 john@newmanlaw.com
 nate@newmanlaw.com                                  Attorneys for Defendant/Counterclaim
                                                     Plaintiff Zeta Interactive Corp.



 Dated: December 9, 2019




                                                 2
11413348/1
